     Case 2:20-cr-00522-MWF Document 11 Filed 10/27/20 Page 1 of 10 Page ID #:53
                                                                     FILED
                                                                 CLERK, U.S. DISTRICT COURT


                                                                   10/27/2020

                                                               CENTRAL DISTRICT OF CALIFORNIA
1                                                                         DM
                                                                 BY: ___________________ DEPUTY



2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                             October 2020 Grand Jury
11   UNITED STATES OF AMERICA,               CR 2:20-cr-00522-MWF
12             Plaintiff,                    I N D I C T M E N T
13                   v.                      [18 U.S.C. § 1341: Mail Fraud;
                                             18 U.S.C. § 1029(a)(2): Use of
14   FONTRELL ANTONIO BAINES,                Unauthorized Access Devices;
       aka “Nuke Bizzle,”                    18 U.S.C. § 1028A(a)(1):
15                                           Aggravated Identity Theft;
               Defendant.                    18 U.S.C. § 2314: Interstate
16                                           Transportation of Stolen Property]
17

18        The Grand Jury charges:
19                             COUNTS ONE THROUGH THREE
20                              [18 U.S.C. §§ 1341, 2]
21   A.   INTRODUCTORY ALLEGATIONS
22        At times relevant to this Indictment:
23        1.    California’s Employment Development Department (“EDD”) was
24   the administrator of the unemployment insurance (“UI”) benefits
25   program for the State of California.
26        2.    On March 13, 2020, the President of the United States
27   declared COVID-19 an emergency under the Robert T. Stafford Disaster
28
     Case 2:20-cr-00522-MWF Document 11 Filed 10/27/20 Page 2 of 10 Page ID #:54




1    Relief and Emergency Assistance Act.       As a result, Congress passed

2    the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”),

3    which the President signed into law on March 27, 2020.          The CARES Act

4    provided over $2 trillion in economic relief protections to the

5    American people from the public health and economic impacts of COVID-

6    19.

7          3.     Prior to the enactment of the CARES Act, to be eligible for

8    UI benefits administered by EDD, a person had to have been employed

9    and worked in California and received at least a certain amount of

10   wages from an employer in the 18 months preceding his/her UI benefits

11   claim.     Because of this requirement, self-employed workers,

12   independent contractors, and employees with insufficient earnings

13   were not eligible to receive regular UI benefits.

14         4.     The CARES Act established a new program — Pandemic

15   Unemployment Assistance (“PUA”) — to provide UI benefits during the

16   COVID-19 pandemic to people who did not qualify for regular UI

17   benefits, including business owners, self-employed workers,

18   independent contractors, and those with a limited work history, who

19   were out of business or had significantly reduced their services as a

20   direct result of the pandemic.      UI benefits provided under the PUA

21   program were sometimes referred to as PUA benefits.

22         5.     Under the PUA provisions of the CARES Act, a person who was

23   a business owner, self-employed worker, independent contractor, or

24   gig worker could qualify for PUA benefits administered by EDD if

25   he/she previously performed such work in California and was

26   unemployed, partially unemployed, unable to work, or unavailable to

27   work due to a COVID-19-related reason.

28
                                         2
     Case 2:20-cr-00522-MWF Document 11 Filed 10/27/20 Page 3 of 10 Page ID #:55




1         6.    Persons applying for PUA benefits did not need to submit

2    any supporting documents to EDD with their applications.           Claimants

3    reported their total income for the 2019 calendar year on the

4    application.    The stated income was used to calculate the benefits to

5    be paid, which were at least $167 per week.

6         7.    A PUA benefits claimant was required to answer various

7    questions on his/her application to establish his/her eligibility for

8    the benefits.    The claimant was required to provide his/her name,

9    Social Security Number, and mailing address.         The claimant was also

10   required to identify a qualifying occupational status and COVID-19

11   related reason for being out of work.

12        8.    After it accepted an application for UI benefits, including

13   an application submitted pursuant to the PUA program, EDD typically

14   deposited UI funds every two weeks to an Electronic Bill Payment

15   (“EBP”) debit card administered by Bank of America (“BofA”), which

16   the claimant could use to pay for his/her expenses.          The EBP debit

17   card was mailed via the United States Postal Service from BofA to the

18   claimant at the address the claimant provided as his/her mailing

19   address on his/her UI benefits application.

20   B.   THE SCHEME TO DEFRAUD

21        9.    Beginning no later than July 2020 and continuing through at

22   least September 2020, in Los Angeles County, within the Central

23   District of California, and elsewhere, defendant FONTRELL ANTONIO

24   BAINES, also known as “Nuke Bizzle,” together with others known and

25   unknown to the Grand Jury, knowingly and with the intent to defraud,

26   devised, participated in, and executed a scheme to defraud EDD and

27   the United States Treasury as to material matters, and to obtain

28   money and property from EDD and the United States Treasury, namely,
                                     3
     Case 2:20-cr-00522-MWF Document 11 Filed 10/27/20 Page 4 of 10 Page ID #:56




1    UI benefits, including PUA benefits, by means of material false and

2    fraudulent pretenses, representations, and promises, and the

3    concealment of material facts.

4         10.    The fraudulent scheme operated, in substance, as follows:

5                a.   Defendant BAINES and his co-schemers filed and caused

6    to be filed with EDD fraudulent applications for UI benefits in the

7    names of other persons, including persons who had not authorized

8    defendant BAINES and his co-schemers to file such applications on

9    their behalf or use their names and other identifying information on

10   such applications.

11               b.   Defendant BAINES and his co-schemers falsely stated

12   and represented, and caused to be falsely stated and represented, on

13   the UI benefits applications that were filed with EDD that the named

14   claimants were self-employed barbers whose employment had been

15   negatively affected by the COVID-19 pandemic, thereby triggering

16   eligibility for UI benefits under the PUA provision of the CARES Act.

17               c.   Defendant BAINES and his co-schemers falsely stated

18   and represented, and caused to be falsely stated and represented, on

19   the UI benefits applications that were filed with EDD that the named

20   claimants resided and worked in the State of California, including in

21   Los Angeles County, within the Central District of California.

22               d.   By falsely stating that the named claimants had worked

23   in the State of California, defendant BAINES and his co-schemers

24   falsely represented and caused to be falsely represented that the

25   named claimants were eligible for UI benefits administered by EDD

26   when, as defendant BAINES then knew, they were not eligible for such

27   benefits.

28
                                         4
     Case 2:20-cr-00522-MWF Document 11 Filed 10/27/20 Page 5 of 10 Page ID #:57




1                e.   As a result of the fraudulent UI benefits applications

2    that defendant BAINES and his co-schemers filed and caused to be

3    filed, EDD authorized BofA to issue EBP debit cards in the names of

4    the named claimants.

5                f.   To ensure that they received the UI benefits that were

6    paid as a result of the fraudulent applications, defendant BAINES and

7    his co-schemers listed and caused to be listed on the applications

8    for the UI benefits addresses to which they had access as the mailing

9    addresses for each of the named claimants.        Defendant BAINES knew

10   that, by doing so, defendant BAINES and his co-schemers would cause

11   BofA to mail the EBP debit cards issued to the named claimants to

12   these addresses, thereby enabling defendant BAINES and his co-

13   schemers to take possession of the EBP debit cards.

14               g.   After defendant BAINES received the EPB debit cards

15   issued as a result of the fraudulent UI benefits applications that he

16   and his co-schemers submitted and caused to be submitted to EDD,

17   defendant BAINES used the debit cards and caused the debit cards to

18   be used to withdraw the UI benefits loaded onto the debit cards by

19   making cash withdrawals at Automated Teller Machines and at banking

20   centers, and using the debit cards to pay for purchases of goods and

21   services.

22        11.    Through this scheme, defendant BAINES and his co-schemers

23   caused at least approximately 92 fraudulent applications for PUA

24   benefits to be filed with EDD resulting in attempted losses to EDD

25   and the United States Treasury of approximately $1,256,108 and actual

26   losses of at least approximately $704,760.

27

28
                                         5
     Case 2:20-cr-00522-MWF Document 11 Filed 10/27/20 Page 6 of 10 Page ID #:58




1    C.     USE OF THE MAILS

2           12.   On or about the dates set forth below, within the Central

3    District of California and elsewhere, defendant BAINES and his co-

4    schemers, aiding and abetting each other, for the purpose of

5    executing and attempting to execute the above-described scheme to

6    defraud, willfully caused the following items to be placed in an

7    authorized depository for mail matter to be sent and delivered by the

8    United States Postal Service, according to the directions thereon:

9

10        COUNT       DATE      ITEM MAILED

11    ONE           8/19/2020   EBP debit card for an account in the name of
                                R.H. ending in 2423 sent by U.S. Mail from
12                              BofA to 1705 Carla Ridge, Beverly Hills,
                                California, 90210
13
      TWO           8/19/2020   EBP debit card for an account in the name of
14                              P.J. ending in 7062 sent by U.S. Mail from
                                BofA to 1705 Carla Ridge, Beverly Hills,
15
                                California, 90210
16    THREE         8/20/2020   EBP debit card for an account in the name of
                                R.P. ending in 1326 sent by U.S. Mail from
17                              BofA to 1705 Carla Ridge, Beverly Hills,
18                              California, 90210

19

20

21

22

23

24

25

26

27

28
                                         6
     Case 2:20-cr-00522-MWF Document 11 Filed 10/27/20 Page 7 of 10 Page ID #:59




1                                      COUNT FOUR
2                              [18 U.S.C. § 1029(a)(2)]
3         13.   The Grand Jury realleges paragraphs 1 through 8, 10 and 11

4    of this Indictment here.

5         14.   Beginning on or about August 15, 2020, and continuing

6    through on or about September 20, 2020, in San Bernardino County,

7    within the Central District of California, and elsewhere, defendant

8    FONTRELL ANTONIO BAINES, also known as “Nuke Bizzle,” in transactions

9    affecting interstate and foreign commerce, knowingly and with intent

10   to defraud, used unauthorized access devices, as defined in Title 18,

11   United States Code, Sections 1029(e)(1) and (3), specifically, the

12   following debit card account numbers issued to the persons identified

13   below, which debit card account numbers were obtained with intent to

14   defraud, and by such conduct obtained things of value, their value

15   together totaling $1,000 or more:

16

17    UNAUTHORIZED ACCESS DEVICE                       ISSUED TO

18    Bank of America (“BofA”) account number          R.H.
      ending in 2423
19
      BofA account number ending in 7062               P.J.
20
      BofA account number ending in 1326               R.P.
21
      BofA account number ending in 8906               M.M.
22
      BofA account number ending in 1779               J.J.
23
      BofA account number ending in 2696               L.A.
24

25

26

27

28
                                         7
     Case 2:20-cr-00522-MWF Document 11 Filed 10/27/20 Page 8 of 10 Page ID #:60



                                  COUNTS FIVE AND SIX
1
                          [18 U.S.C. §§ 1028A(a)(1), 2(b)]
2
            15.   The Grand Jury realleges paragraphs 1 through 8, 10 and 11
3
     of this Indictment here.
4
            16.   On or about the dates set forth below, in Los Angeles and
5
     San Bernardino Counties, within the Central District of California,
6
     and elsewhere, defendant FONTRELL ANTONIO BAINES, also known as “Nuke
7
     Bizzle,” knowingly transferred, possessed and used, and willfully
8
     caused to be transferred, possessed, and used, without lawful
9
     authority, the means of identification set forth below that defendant
10
     BAINES knew belonged to another person, during and in relation to a
11
     felony violation, as charged in the counts of this Indictment
12
     identified below:
13

14
       COUNT       DATE          MEANS OF IDENTIFICATION      FELONY VIOLATION
15
      FIVE         8/19/2020     Name and Social              COUNT ONE
16                 through       Security Number of R.H.
                   9/20/2020
17
      SIX          8/19/2020     BofA account numbers         COUNT FOUR
18                 through       assigned to R.H. and
                   9/20/2020     M.M.
19

20

21

22

23

24

25

26

27

28
                                         8
     Case 2:20-cr-00522-MWF Document 11 Filed 10/27/20 Page 9 of 10 Page ID #:61




1                                     COUNT SEVEN

2                                 [18 U.S.C. § 2314]

3          17.   The Grand Jury realleges paragraphs 1 through 8, 10 and 11

4    of this Indictment here.

5          18.   On or about September 21, 2020, in Los Angeles and San

6    Bernardino Counties, within the Central District of California, and

7    elsewhere, defendant FONTRELL ANTONIO BAINES, also known as “Nuke

8    Bizzle,” together with others known and unknown to the Grand Jury,

9    transported, transmitted, and transferred in interstate commerce, and

10   willfully caused to be transported, transmitted, and transferred in

11   interstate commerce, more than $5,000, namely, approximately $60,940

12   in UI benefits that were preloaded onto EBP debit cards issued to

13   R.H., P.J., R.P, J.J., M.M., and L.A., bearing account numbers ending

14   in 2423, 7062, 1326, 1779, 8906, and 2696, respectively, that

15   defendant BAINES stole, converted and took by fraud from EDD and the

16   United States Treasury through the means described in paragraph 10,

17   above, knowing that the property had been unlawfully stolen,

18   ///

19   ///

20   ///

21   ///

22   ///

23

24

25

26

27

28
                                         9
     Case 2:20-cr-00522-MWF Document 11 Filed 10/27/20 Page 10 of 10 Page ID #:62




1    converted and taken by fraud with the intent to permanently deprive

2    EDD and the United States Treasury of the property.

3
                                          A TRUE BILL
4

5
                                                   /S/
6                                         Foreperson

7    NICOLA T. HANNA
     United States Attorney
8

9

10   BRANDON D. FOX
     Assistant United States Attorney
11   Chief, Criminal Division

12
     RANEE KATZENSTEIN
13   Assistant United States Attorney
     Chief, Major Frauds Section
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                         10
